DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Interpretation of Claim language
For the purpose of examination, “aligned” is interpreted to mean sharing at least one plane or axis {for alignment}. 
For the purpose of examination, “extending from” is interpreted to mean being located in generally the same area. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 10, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dempsey (US 2014/0260408A1).
Dempsey discloses in reference to claim:

1. A  heating unit 10 for a heating, ventilation and/or air conditioning (HVAC) system, comprising: 
a first airflow path 14A through the heating unit 10; 
a second airflow path 14B through the heating unit; and 
a heater assembly 30 including a first heating coil 30A positioned within the first airflow path, a
second heating coil 30B positioned within the second airflow path, and a coil divider extending along
a length of the heating unit from the first heating coil to the second heating coil to separate the first
heating coil and the second heating coil, wherein the first heating coil, the second heating
coil, and the coil divider are aligned with one another_along the length of the heating unit.

    PNG
    media_image1.png
    1066
    687
    media_image1.png
    Greyscale

3.  The heating unit of claim 1, comprising a partition 22 configured to abut the coil divider  and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 
6.  The heating unit of claim 1, comprising an airflow discharge 24 formed in a base 12 of the heating unit configured to output a first airflow from the first airflow path and a second airflow from the second airflow path. 
 
7.  The heating unit of claim 1, comprising an airflow discharge 24 formed in a lateral side 12 of the heating unit configured to output a first airflow from the first airflow path and a second airflow from the second airflow path.  NOTE the device can be turned on its side or upside down without destroying the device or compromising the use thereof. 

    PNG
    media_image2.png
    1066
    687
    media_image2.png
    Greyscale

10.  A heating unit 10 for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a first blower 28A configured to direct a first airflow  along a first airflow path  through the heating unit;  a second blower 28B configured to direct a second airflow along a second airflow path  through the heating unit;  a heater assembly 30 including a first heating coil 30A positioned within the first airflow path, a second heating coil 30B positioned within the second airflow path, and a coil divider (SEE ABOVE) extending from the first heating coil  to the second heating coil to separate the first heating coil from the second heating coil, wherein the first heating coil the second heating  coil and the coil divider are aligned with one another along a length of the heating unit;  and a partition 22 configured to abut the coil divider (see ABOVE) and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 

    PNG
    media_image3.png
    1066
    952
    media_image3.png
    Greyscale

14.  The heating unit of claim 10, wherein the partition in configured to separate the coil divider  into a first portion (first surface) of the coil divider proximate to the first heating coil at A and a second portion (second surface) of the coil divider proximate to the second heating coil  at B. 
 
    PNG
    media_image4.png
    226
    312
    media_image4.png
    Greyscale

15.  The heating unit of claim 14, wherein the first portion (first surface) of the coil divider  is configured to direct the first airflow toward the first heating coil, and the second portion (second surface) of the coil divider is configured to direct the second airflow toward the second heating coil. 

16. (Currently Amended) The heating unit of claim 10, comprising an outlet in a base
of the heating unit, and wherein the heating unit is configured to discharge the first airflow and the
second airflow in a vertically downward direction_via the outlet in the base. NOTE the device can be turned on its side or upside down without destroying the device or compromising the use thereof. 


    PNG
    media_image5.png
    1066
    933
    media_image5.png
    Greyscale



17. (Currently Amended) The heating unit of claim 10, comprising an outlet in a lateral
side of the heating unit, and wherein the heating unit is configured to discharge the first airflow
and the second airflow in a longitudinal direction along the length of the heating
unit via the outlet in the lateral NOTE the device can be turned on its side or upside down without destroying the device or compromising the use thereof. 



    PNG
    media_image5.png
    1066
    933
    media_image5.png
    Greyscale


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Claims 1-4, 6-8, 10-12, 14-19, 23,25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0082820A1) in view of  Shin et al. (US 10046616)

Takahashi discloses in reference to claim:


1. A  heating unit 1A for a heating, ventilation and/or air conditioning (HVAC) system, comprising: 
a first airflow path 3A through the heating unit 10; 
a second airflow path 3B through the heating unit; and 
a heater assembly 12 including a first heating coil 12A positioned within the first airflow path, a
second heating coil 12B positioned within the second airflow path, and a coil divider 4 extending along
a length of the heating unit from the first heating coil to the second heating coil to separate the first
heating coil and the second heating coil.

Takahashi discloses heat exchange units 12A and 12B as offset from one another along a length. As such does not disclose wherein the first heating coil, the second heating coil, and the coil divider are aligned with one another along the length of the heating unit.
Shin discloses a similar device having two separated flow paths and two separate air moving menas and two separated heat exchange units having a similar form factor as the Takahashi device.  Shin further discloses the positioning of the heat exhangers, separated by a divider, such that the first heat exchanger, the second heat enchanger, and the divider are aligned with one another along a length of the heating unit. 

It would have been obvious to one of skill in the art to modify the device taught by Takahashi to position the heating coils 12A and 12B such that the first heating coil, the second heating coil, and the coil divider are aligned with one another along the length of the heating unit in order to provide a more compact form of the Takahashi device.  

		Original				       		Compact 


    PNG
    media_image6.png
    803
    896
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    584
    678
    media_image7.png
    Greyscale

 
3.  The heating unit of claim 1, comprising a partition 3 configured to abut the coil divider 4 and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 

    PNG
    media_image8.png
    519
    732
    media_image8.png
    Greyscale

 
6.  The heating unit of claim 1, comprising an airflow discharge 35/36 formed in a 
base 3 of the heating unit configured to output a first airflow from the first 
airflow path and a second airflow from the second airflow path. 
 
7.  The heating unit of claim 1, comprising an airflow discharge 35/36 formed in a 
lateral side 3 of the heating unit configured to output a first airflow from the 
first airflow path and a second airflow from the second airflow path. 


10.  A heating unit 1A for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a first blower 41 configured to direct a first airflow  along a first airflow path 3A  through the heating unit;  a second blower 42 configured to direct a second airflow along a second airflow path 3B through the heating unit;  a heater assembly 12 including a first heating coil 12A positioned within the first airflow path, a second heating coil 12B positioned within the second airflow path, and a coil divider 4 extending from the first heating coil  to the second heating coil to separate the first heating coil from the second heating coil, wherein the first heating coil the second heating  coil and the coil divider are aligned with one another along a length of the heating unit;  and a partition 3 configured to abut the coil divider and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 

    PNG
    media_image8.png
    519
    732
    media_image8.png
    Greyscale


14.  The heating unit of claim 10, wherein the partition in configured to separate the coil divider 4 into a first portion (first surface) of the coil divider proximate to the first heating coil 12A and a second portion (second surface) of the coil divider proximate to the second heating coil 12B. 
 
15.  The heating unit of claim 14, wherein the first portion (first surface) of the coil divider 4 is configured to direct the first airflow toward the first heating coil, and the second portion (second surface) of the coil divider is configured to direct the second airflow toward the second heating coil. 
 

16. (Currently Amended) The heating unit of claim 10, comprising an outlet in a base
of the heating unit, and wherein the heating unit is configured to discharge the first airflow and the
second airflow in a vertically downward direction_via the outlet in the base. NOTE the device can be turned on its side or upside down without destroying the device or compromising the use thereof. 


    PNG
    media_image7.png
    584
    678
    media_image7.png
    Greyscale


17. (Currently Amended) The heating unit of claim 10, comprising an outlet in a lateral
side of the heating unit, and wherein the heating unit is configured to discharge the first airflow
and the second airflow in a longitudinal direction along the length of the heating
unit via the outlet in the lateral NOTE the device can be turned on its side or upside down without destroying the device or compromising the use thereof. 

 
    PNG
    media_image7.png
    584
    678
    media_image7.png
    Greyscale


18. (Currently Amended) A heating unit for a heating, ventilation and/or air conditioning (HVAC) system, comprising: 
a heater assembly including a first heating coil positioned within a first airflow path
through the heating unit, and a second heating coil positioned within a second airflow path through
the heating unit, wherein the first heating coil and the second heating coil are aligned with one
another along a length of the heating unit and extend along the length of the heating unit in a
longitudinal direction crosswise to a first direction of airflow through the first airflow path and 
the second airflow path, and wherein the first heating coil and the
second heating coil are separated from one another; 
a first blower configured to direct a first airflow toward the heater assembly in the first
direction: 
a second blower configured to direct a second airflow toward the heater assembly in the
first direction: 
a partition 4 separating the first airflow path and the second airflow path within the heating
unit upstream of the heater assembly; and 
an outlet configured to discharge the first airflow and the second airflow from the heating
unit in a second direction crosswise to the first direction. 

    PNG
    media_image7.png
    584
    678
    media_image7.png
    Greyscale


25.  The heating unit of claim 18, wherein the first blower 42 and the second blower 42 are positioned upstream of the heater assembly 12 relative to a direction of airflow through the first airflow path 12A and the second airflow path 12B. See Fig. 1
26. (New) The heating unit of claim 18, comprising a support rail 3, wherein the partition
is mounted within the heating unit via the support rail.


Claims 1-4, 6-8, 10-12, 14-19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2017/0241653A1) in view of   Stegall et al. (US 2022/0146122A1)

Henderson discloses in reference to claim:
1.  A heating unit for a heating, ventilation and/or air conditioning (HVAC) System 100, comprising: a first airflow path 120a through the heating unit;  a second airflow path 120b through the heating unit;  and a heater assembly including a first heating coil 124 positioned within the first airflow path and aligned with a second heating coil 124 positioned within the second airflow path, and a coil divider 116 extending from the first heating coil  to the second heating coil.    Note the heating coil 124 can be broadly considered as two separate heating coils (section A and B) as the air flow from 120a is prevented from passing through the coil exposed to 120b and vice versa. 
Henderson does not explicitly disclose the coil divider continuing through the coil 124 to explicitly separate the coil into sections 124a and 124b.  
Stegall discloses a heat exchange coil for placement in an HVAC system wherein the coil is provided in two distinct sections separated by a coil divider such that separate air flow paths can be served by the multiple section coil.   	
It would have been obvious to one of skill in the art to modify the Henderson device with the teachings of Stegall to provide a divided heat exchange coil such that the air flows are explicitly separated each from the other using the coil divider as taught. The proposed modification leading to a divider 116 as depicted which can be said to extend from heating coil 124a to 124b in that the divider appears in contact with both sides of heater 124. Further Henderson discloses that “at least one” heating coil 124 is provided in the air passages 120a and 120b. 

    PNG
    media_image9.png
    1117
    981
    media_image9.png
    Greyscale


2.  The heating unit of claim 1, wherein the heater assembly 124 is configured to be positioned within the heating unit at an oblique angle relative to a direction of airflow through the first airflow path and a direction of airflow through the second airflow path.  See Fig. 2
 
3.  The heating unit of claim 1, comprising a partition 104 configured to abut the coil divider 116 and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. 

 
4.  The heating unit of claim 3, wherein the partition has a substantially triangular profile (see annotated Fig. 2 above –area A. 
 
    PNG
    media_image10.png
    1102
    910
    media_image10.png
    Greyscale

6.  The heating unit of claim 1, comprising an airflow discharge 132 formed in a base 128 of the heating unit configured to output a first airflow from the first airflow path and a second airflow from the second airflow path. 
 
7.  The heating unit of claim 1, comprising an airflow discharge 132 formed in a lateral side 128 of the heating unit configured to output a first airflow from the first airflow path and a second airflow from the second airflow path. 
 
8.  The heating unit of claim 1, comprising a side panel 104 configured to abut the second heating coil at a peripheral edge of the heater assembly, wherein the side panel is configured to direct airflow along the second airflow path and prevent bypass of the airflow around the heater assembly. 
 
10.  A heating unit  for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a first blower 112a configured to direct a first airflow along a first airflow path 120a through the heating unit;  a second blower 112b configured to direct a second airflow along a second airflow path 120b through the heating unit;  a heater assembly including a first heating coil 124 positioned within the first 
airflow path, a second heating coil 124 positioned within the second airflow path, and a coil divider 116 extending from the first heating coil  to the second heating coil;  and a partition 104 configured to abut the coil divider 116  and separate the first airflow path and the second airflow path within the heating unit upstream of the heater assembly.  Note the heating coil 124 can be broadly considered as two separate heating coils 124a and 124b as the air flow from 120a is prevented from passing through the coil exposed to 120b and vice versa. Further note that divider 116 can be said to extend from heating coil 124a to 124b in that the divider appears in contact with both sides of heater 124. Further Henderson discloses that “at least one” heating coil 124 is provided in the air passages 120a and 120b. Takahashi discloses the use of two separate heating coils to provide separate air flows subjected to each of the separate heating coils.  As such one of skill in the art would find it obvious to modify the device to include separate heating coils (124A and 124B) since the two air flows 120a and 120b are intended to be kept separate.  Further note that housing 104 is interpreted to (having a front, back, side panels) “enclose” separate air flow passages 120a and 120b. 

 
11.  The heating unit of claim 10, wherein the heater assembly 124 is configured to be positioned within the heating unit at an oblique angle relative to a direction of the first airflow through the first airflow path and a direction of the second airflow through the second airflow path. See Fig. 2
 
12.  The heating unit of claim 10, wherein the partition has a substantially triangular profile A. See above
 

14.  The heating unit of claim 10, wherein the partition 104 in configured to separate the coil divider 116 into a first portion (surface facing 120a) of the coil divider proximate to the first heating coil and a second portion (surface facing 120b) of the coil divider proximate to the second heating coil. 
 
15.  The heating unit of claim 14, wherein the first portion (surface facing 120a) of the coil divider 116 is configured to direct the first airflow toward the first heating coil 124, and the second portion (surface facing 120b)  of the coil divider 116 is configured to direct the second airflow toward the second heating coil 124. 
 
16. (Currently Amended) The heating unit of claim 10, comprising an outlet in a base
of the heating unit, and wherein the heating unit is configured to discharge the first airflow and the
second airflow in a vertically downward direction_via the outlet in the base. NOTE the device can be turned on its side or upside down without destroying the device or compromising the use thereof. 


    PNG
    media_image10.png
    1102
    910
    media_image10.png
    Greyscale


17. (Currently Amended) The heating unit of claim 10, comprising an outlet in a lateral
side of the heating unit, and wherein the heating unit is configured to discharge the first airflow
and the second airflow in a longitudinal direction along the length of the heating
unit via the outlet in the lateral NOTE the device can be turned on its side or upside down without destroying the device or compromising the use thereof. 

 
    PNG
    media_image10.png
    1102
    910
    media_image10.png
    Greyscale

18.  A heating unit for a heating, ventilation and/or air conditioning (HVAC) system, comprising: a heater assembly including a first heating coil 124 (section A) positioned within a first airflow path 120a through the heating unit, and a second heating coil 124 (section B) positioned within a second airflow path 120b through the heating unit, wherein the first heating coil 124 (section A) and the second heating coil 124 (section B) are aligned with one another and extend along a length  of the heating unit in a longitudinal direction  crosswise to a direction of airflow F through the first airflow path and a direction of airflow through the second airflow path, and wherein the first heating coil and the second heating coil are separated from one another;  and a partition 116 separating the first airflow path and the second airflow path within the heating unit upstream of the heater assembly. See Fig. 2
Note the heating coil 124 can be broadly considered as two separate heating coils (section A and B) as the air flow from 120a is prevented from passing through the coil exposed to 120b and vice versa. Further note that divider 116 can be said to extend from heating coil 124a to 124b in that the divider appears in contact with both sides of heater 124. Further Henderson discloses that “at least one” heating coil 124 is provided in the air passages 120a and 120b. Takahashi discloses the use of two separate heating coils to provide separate air flows subjected to each of the separate heating coils.  As such one of skill in the art would find it obvious to modify the device to include separate heating coils (124A and 124B) since the two air flows 120a and 120b are intended to be kept separate.  Further note that crosswise can be broadly interpreted as meaning “non-parallel”. 

    PNG
    media_image11.png
    1117
    981
    media_image11.png
    Greyscale

 
19.  The heating unit of claim 18, wherein the heater assembly is positioned within the heating unit at an oblique angle relative to a direction of airflow through the first airflow path and a direction of airflow through the second airflow path. See Fig. 2
 

23.  The heating unit of claim 18, comprising an air deflector X/Y extending along a length of the heater assembly in a longitudinal direction, wherein the air deflector is configured to direct a first airflow toward the first heating coil, a second airflow toward the second heating coil, or both. 

    PNG
    media_image12.png
    485
    853
    media_image12.png
    Greyscale

 
24.  The heating unit of claim 18, comprising a first blower 112a configured to direct a first airflow through the first airflow path, and a second blower 112b configured to direct a second airflow through the second airflow path. 
 
25.  The heating unit of claim 24, wherein the first blower 112a  and the second blower 112b are positioned upstream of the heater assembly 124 relative to a direction of airflow through the first airflow path and a direction of airflow through the second airflow path.
Claims 5, 9, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Stegall and further in view of Dempsey (US 10215431).
	Henderson in view of Stegall discloses the claimed invention except in reference to claim:
5.  The heating unit of claim 3, comprising a support rail, wherein the partition is configured to be fastened to the support rail, and wherein the partition has a gasket configured to abut the coil divider. 
	Henderson discloses that the coil divider 16 can be mounted on a rails so as to be adjustable.  One of skill would understand that the rails must be connected (directly or indirectly) to the housing 104 (partition) to provide support to the divider 116. Further one of skill would find it obvious to provide a gasket (broadly interpreted as a means for sealing) between (abutting) the partition and the coil divider since the intent of the device to provide separated flow paths.   

9.  The heating unit of claim 1, wherein the first heating coil and the second heating coil are configured to generate heat via electricity.  
	Dempsey discloses a heating means 30A, 30B that use electricity.  Henderson discloses that element 124 can be a heating element.  As such one of skill in the art would find it obvious to replace one known heating element for another in order to provide heating where boiler fluid is not desired or available. 
 
 

20.  The heating unit of claim 18, comprising a controller enclosure having processing circuitry configured to control operation of the heater assembly, wherein the controller enclosure is mounted to the heater assembly. 
	Dempsey discloses a controller enclosure 16 mounted to a side panel of a dual flow heating assembly. 
 
21.  The heating unit of claim 20, wherein the heater assembly is mounted to the controller enclosure through an opening in a side panel of the heating unit. 
	One of skill in the art would recognize the controller 16 as depicted would logically be provided through and opening in the side panel of Dempsey and would find it obvious to provide such a mounting arrangement in the Henderson device. 
 
22.  The heating unit of claim 21, wherein the side panel (partition 104) of the heating unit abuts the first heating coil at a peripheral edge of the heater assembly, directs a first airflow through the first airflow path, and blocks bypass of the airflow around the heater assembly.  Note that the device of Henderson is intended to provide separate flow paths 120a and 120b, as such one of skill in the art would find it obvious to provide a seal around the heating coil 124 such that the separate flow paths are defined.   Note that the flow paths are defined by the coil divider 116 and the partition(s) 104 [front, back and sides] and one of skill would know to abut and seal the components to effect the separate flow paths. 

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761